Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 1 of 12 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  UNITED STATES OF AMERICA,

        Plaintiff,

  v.                                              Case No.

  APPROXIMATELY $35,097.00, A
  BROWN 2015 MERCEDES-BENZ
  GLA45, AND A HI-POINT, MODEL
  CF380, .380 CALIBER
  SEMI-AUTOMATIC PISTOL

        Defendant.

             VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Plaintiff United States of America brings this complaint and alleges

  upon information and belief, in accordance with Supp=l Rule G(2),

  Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

  Actions, as follows:

                          NATURE OF THE ACTION

        1.     This is a civil action in rem to forfeit to the United States of

  America, pursuant to 21 U.S.C. §§ 881(a)(4), (6) and (11): (1) approximately

  $35,097 seized from Devan Bristol on or about July 19, 2017 (the Defendant

  Currency); (2) a brown, 2015 Mercedes-Benz GLA45 with Vehicle

  Identification Number WDDUG8CB3FA098572 (the Defendant Vehicle);

  and (3) a Hi-Point, model CF380, .380 caliber semi-automatic pistol, Serial
Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 2 of 12 PageID 2




  Number P787232 (the Defendant Firearm), (collectively, the Defendant

  Assets). The Defendant Assets constitute property furnished or intended to be

  furnished by a person in exchange for a controlled substance, proceeds

  traceable to such an exchange, or property intended to be used to facilitate a

  federal controlled substance offense.

                          JURISDICTION AND VENUE

         2.      This Court has subject matter jurisdiction over an action

  commenced by the United States by virtue of 28 U.S.C. § 1345, and over an

  action for forfeiture by virtue of 28 U.S.C. § 1355.

         3.      This Court has in rem jurisdiction over the Defendant Assets

  pursuant to:

                 a.    28 U.S.C. § 1355(b)(1)(A), because pertinent acts or

  omissions giving rise to the forfeiture occurred in the Middle District of

  Florida; and

                 b.    28 U.S.C. § 1355(b)(1)(B), because venue properly lies in

  the Middle District of Florida pursuant to 28 U.S.C. § 1395.

         4.      Venue is proper in the United States District Court for the

  Middle District of Florida, pursuant to 28 U.S.C. § 1355(b)(1), because the

  acts or omissions giving rise to the forfeiture occurred in this district.


                                            2
Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 3 of 12 PageID 3




                           THE DEFENDANT IN REM

        5.     The Defendant Assets were seized by the Hernando County

  Sheriff’s Office (HCSO) on or about July 19, 2017, from a residence located in

  Spring Hill, Florida. Agents of the Drug Enforcement Administration (DEA)

  took custody of the Defendant Assets on or about May 15, 2018, and they

  remain in the custody of the United States.

        6.     As set forth in Supp=l Rule G(3)(b)(i), the Clerk of Court must

  issue a warrant to arrest the Defendant Funds if they are in the government’s

  possession, custody, or control.1

                            BASIS FOR FORFEITURE

        7.     The Defendant Vehicle is subject to forfeiture to the United

  States pursuant to 21 U.S.C. § 881(a)(4) because it constitutes a vehicle which

  was used to facilitate the transportation, sale, receipt, possession, or

  concealment of a controlled substance.

        8.     The Defendant Currency is subject to forfeiture to the United

  States pursuant to 21 U.S.C. § 881(a)(6) because it constitutes: (1) money



  1
    In this regard, however, Supp=l Rule G is inconsistent with the current
  Middle District of Florida Local Admiralty Rule 7.03(b)(1), which requires a
  judicial officer to first review the verified complaint, and any other case
  papers, prior to the Clerk issuing the warrant of arrest and/or summons in rem.

                                           3
Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 4 of 12 PageID 4




  furnished or intended to be furnished by a person in exchange for a controlled

  substance in violation of the Controlled Substances Act; (2) proceeds traceable

  to such an exchange; or (3) money used and intended to be used to facilitate a

  violation of the Controlled Substances Act.

        9.     The Defendant Firearm is subject to forfeiture to the United

  States pursuant to 21 U.S.C. § 881(a)(11) because it was intended to be used to

  facilitate the sale, receipt, possession or concealment of a controlled substance.

                                      FACTS

        10.    The facts and circumstances supporting the forfeiture of the

  Defendant Funds have been provided by DEA Task Force Officer Daniel

  Rivera, who states as follows.

        11.    On or about May 1, 2017, a confidential law enforcement

  informant (CI) informed HCSO that Devan Bristol (Bristol) was a major drug

  dealer. The CI explained that he had previously purchased narcotics from

  Bristol and that he had observed large amounts of narcotics and money in

  Bristol’s car on multiple occasions. The CI arranged those transactions by

  contacting Bristol on his cellular telephone. In response to this tip, HCSO

  opened an investigation and the following summarizes some of the results of

  that investigation.


                                          4
Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 5 of 12 PageID 5




        12.    On May 2, 2017, Bristol arranged to sell cocaine to a CI. Bristol

  directed the CI to meet him in a parking lot. Bristol, who was sitting in a gray

  Chevrolet Malibu bearing Florida license plate #DLCS59, directed the CI to

  join him in his car. There, Bristol handed the CI a plastic bag containing 5.1

  grams of cocaine in exchange for $200. The entire transaction was

  audio/video recorded.

        13.    On May 4, 2017, Bristol arranged to sell cocaine to a CI. Bristol

  directed the CI to meet him at a gas station. Law enforcement officers

  observed Bristol arrive driving a brown/black Mercedes-Benz bearing Florida

  license plate #EYLM84 – the Defendant Vehicle. The CI joined Bristol in his

  car, where Bristol handed the CI a plastic bag containing 4.9 grams of cocaine

  in exchange for $200. During the deal, Bristol stated to the CI, in substance,

  that he needed to “clean” a lot of drug money, and he is only “allowed” to

  buy cars and “play toys.” The entire transaction was audio/video recorded.

        14.    On May 12, 2017, Bristol arranged to sell cocaine to a CI.

  Bristol, again, directed the CI to meet him at the same gas station as on May

  4. Law enforcement officers observed Bristol arrive driving the Defendant

  Vehicle. Again, the CI joined Bristol in his car, where Bristol handed the CI a




                                          5
Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 6 of 12 PageID 6




  plastic bag containing 5.2 grams of cocaine in exchange for $200. The entire

  transaction was audio/video recorded.

        15.    On May 24, 2017, Bristol arranged to sell cocaine to a CI. Bristol

  directed the CI to meet him in the parking lot in front of a certain store. Law

  enforcement officers observed Bristol arrive driving the same Chevrolet

  Malibu that he drove to the May 2 transaction. Again, the CI joined Bristol in

  his car, where Bristol handed the CI a plastic bag containing 5.0 grams of

  cocaine in exchange for $200. The entire transaction was audio/video

  recorded.

        16.    On May 30, 2017, Bristol arranged to sell cocaine to an

  undercover law enforcement officer (“UC”). Bristol directed the UC to meet

  him at a residence and then instructed the UC to come inside. The UC

  observed the same Chevrolet Malibu parked outside the residence. Once

  inside the residence, the UC observed numerous prepackaged plastic baggies

  containing marijuana, as well as a digital scale. Bristol handed the UC a

  plastic bag containing 1.9 grams of cocaine in exchange for $50. The entire

  transaction was audio/video recorded.

        17.    On June 14, 2017, Bristol arranged to sell cocaine to the UC.

  Bristol instructed the UC to meet him at a gas station. Law enforcement



                                          6
Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 7 of 12 PageID 7




  officers observed Bristol arrive driving the Defendant Vehicle, the same

  vehicle that he had used in previous transactions. The UC entered Bristol’s

  car, where he handed the UC a plastic bag containing 2.0 grams of cocaine in

  exchange for $50. The entire transaction was audio/video recorded.

        18.    On June 27, 2017, Bristol arranged to sell cocaine to the UC.

  Bristol instructed the UC to meet him in a parking lot in front of a certain

  commercial establishment. Law enforcement officers observed Bristol arrive,

  again driving the Defendant Vehicle. UC entered Bristol’s car, where he

  handed the UC a plastic bag containing 2.3 grams of cocaine in exchange for

  $80. The entire transaction was audio/video recorded.

        19.    On July 19, 2017, pursuant to a state search warrant, law

  enforcement officers with the HCSO entered the residence that Bristol shared

  with his girlfriend and searched it. Before entering, they observed both the

  above-described Chevrolet Malibu and the Defendant Vehicle parked outside.

  As law enforcement officers entered the home, Bristol attempted to flee.

  Officers saw him exit the master bedroom and try to run through the door in

  the kitchen, where they apprehended him.

        20.    Inside the master bedroom, where Bristol’s girlfriend confirmed

  he regularly slept, the officers found and seized a total of 294.71 grams of



                                          7
Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 8 of 12 PageID 8




  crack cocaine and 1,505.06 grams of powder cocaine, as well as approximately

  10 kilograms of marijuana. The officers also found four

  methylenedioxymethamphetamine (MDMA) pills, one gallon of codeine,

  narcotics packaging paraphernalia, a digital scale, and the Defendant

  Currency.

        21.    Specifically, inside the master bedroom closet, officers found one

  kilogram of cocaine in a green suitcase, a plastic tote container with 22 bags of

  marijuana totaling 21.8 pounds, a safe with 1.2 pounds of a white powdery

  substance (cocaine) in a vacuum sealed bag, and eight 16 ounce bottles of

  promethazine/codeine. On the shelf of the closet where these controlled

  substances were found, officers also found the Defendant Firearm.

        22.    Based on my training and experience, I know that drug

  traffickers routinely maintain structures for the sole purpose of operating a

  drug stash location in which they can process, package, and distribute illegal

  narcotics in an attempt to operate out of the sight of local law enforcement.

  Drug traffickers also typically maintain a firearm in these drug stash locations

  to protect against competitors robbing them.

        23.    On October 11, 2017, a grand jury indicted Bristol on seven

  counts of distributing controlled substances, in violation of 21 U.S.C. §§



                                          8
Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 9 of 12 PageID 9




  851(a)(1) and 841(b)(1(C); one count of possessing controlled substances with

  the intent to distribute them, in violation of 21 U.S.C. §§ 851(a)(1) and

  841(b)(1(A); and one count of possession of a firearm by a convicted felon, in

  violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). See United States v. Bristol,

  Case No. 8:17-cr-487-T-35AAS (M.D. Fla. 2017).2 On January 17, 2018,

  Bristol plead guilty to all charges, Counts One through Nine, in an open plea.

  CR- 27.

         24.    On March 19, 2018, the Court entered a Preliminary Order of

  Forfeiture, forfeiting to the United States all right, title, and interest of Bristol

  in the Defendant Assets above, pursuant to 21 U.S.C. § 853, 18 U.S.C. §

  924(d), and 28 U.S.C. § 2461(c). CR-41. Specifically, the Court found that

  the Defendant Vehicle and Defendant Currency were used to facilitate

  Bristol’s drug distribution, and that Bristol, a felon, possessed the Defendant

  Firearm. Id. at 1.

         25.    On April 18, 2019, the Court sentenced Bristol to 120 months’

  imprisonment. CR-98. Due to an oversight, however, the Preliminary Order

  of Forfeiture was neither discussed at sentencing nor included in the




  2
   References to the criminal case will be denoted with “CR-____” and the
  appropriate docket number.

                                            9
Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 10 of 12 PageID 10




   Judgment. Therefore, the United States now seeks to forfeit the Defendant

   Assets civilly.

                                    CONCLUSION

          26.    As required by Supp=l Rule G(2)(f), the facts set forth herein

   support a reasonable belief that the government will be able to meet its burden

   of proof at trial. Specifically, probable cause exists to believe that the

   Defendant Assets constitute proceeds or are traceable to proceeds of federal

   controlled substance offenses, were furnished or intended to be furnished in

   exchange for a controlled substance, or were property intended to be used to

   facilitate a federal controlled substance offense, in violation of 21 U.S.C. §

   801, et seq., and are therefore subject to forfeiture pursuant to 21 U.S.C. §§

   881(a)(4), (6), and (11).

          WHEREFORE, pursuant to Supp=l Rule G, Plaintiff United States of

   America respectfully requests that process of forfeiture be issued against the

   Defendant Assets; that due notice be given to all interested parties to appear

   and show cause why the forfeiture should not be decreed; that the Defendant

   Assets be forfeited to the United States for disposition according to law; and




                                            10
Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 11 of 12 PageID 11




   that the United States have such other and further relief as this case may

   reqmre.

   Dated: May 29, 2019                     Respectfully submitted,

                                           MARJA CHAPA LOPEZ
                                           United States Attorney


                                    By:
                                           SU~
                                           As:a:United States Attorney
                                           Fla. Bar No. 59377
                                           400 N. Tampa Street, Suite 3200
                                           Tampa, Florida 33602
                                           Tel: (813) 274 6000
                                           Fax: (813) 274 6247
                                           E-mail: Suzanne.nebesky@usdoj.gov




                                          11
Case 8:19-cv-01295-WFJ-TGW Document 1 Filed 05/30/19 Page 12 of 12 PageID 12
                  Case 8:19-cv-01295-WFJ-TGW Document 1-1 Filed 05/30/19 Page 1 of 2 PageID 13
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                United States of America                                                                    Approx. $35,097.00, a brown 2015 Mercedes-Benz GLA45, and a
                                                                                                            Hi-Point, Model CF380, .380 caliber Semi-automatic pistol
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Suzanne C. Nebesky, AUSA, U.S. Attorney's Office
400 N. Tampa Street, Ste 3200, Tampa, FL 33602
(813) 274-6000

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           21 U.S.C. §§ 881(a)(4), (6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Government seeks forfeiture of U.S. Currency, Vehicle and firearm
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION          DEMAND $                                                                          CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Mary S. Scriven                                                                             DOCKET NUMBER 8:17-cr-487-T-35AAS
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/29/2019                                                              s/Suzanne C. Nebesky
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                Case 8:19-cv-01295-WFJ-TGW Document 1-1 Filed 05/30/19 Page 2 of 2 PageID 14
JS 44 Reverse (Rev. 02/19)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
